EXHIBIT 10.2

 

AMENDMENT NO. 1

TO THE

KINDRED & AFFILIATES 401(k) PLAN

 

This is Amendment No. 1 to the Kindred & Affiliates 401(k) Plan (the “Plan”) as
last amended and restated as of January 1, 2003, which amendment shall be
effective as set forth below.

 

RECITALS

 

A. Kindred Healthcare, Inc. (the “Company”) maintains the Plan and has reserved
the right in Section 9.1 of the Plan to amend the Plan from time to time in its
discretion, including an amendment (like this one) adopted by the Retirement
Committee to clarify its terms.

 

B. The Company (as approved by the Retirement Committee at its meeting held on
June 17, 2004) wishes to amend the Plan to simplify operation with respect to
certain Compensation grossed up for taxes, and to clarify a Plan section
consistent with how it is interpreted in operation.

 

AMENDMENTS

 

1. The first sentence of Section 3.1(a) of the Plan is hereby amended to consist
of two sentences (and the remainder of Section 3.1(a) left intact) to read as
follows, effective to its date of adoption to clarify that the restriction on
deductions from commission and bonus checks applies only to the Participant’s
election of a fixed dollar amount per check for Catch-Up Contributions, and
effective as of July 1, 2004 with respect to the change relating to the Gross-Up
Portion (as defined below):

 

  (a) Salary Redirection each payroll period must equal a whole percentage from
1% to 30% of a Participant’s cash compensation, and Participants may also make a
separate election for Catch-Up Contributions, but only in a fixed dollar amount
to be deducted from regular paychecks and not from bonus or commission checks.
Certain compensation is periodically paid by the Employer after award of an
incentive payment in a net flat dollar amount (for example, an award of a net
amount of $100), in connection with which the Employer also increases the
Employee’s taxable wages to gross up for the taxes on the incentive award by an
amount equal to the Employee’s tax withholding amounts on that incentive payment
(the “Gross-Up Portion”). While the incentive payment referred to above will
itself be considered cash compensation for purposes of this Section, the
Gross-Up Portion will not be so considered, and no Salary Redirection or
Catch-Up Contribution will be deducted from the Gross-Up Portion.



--------------------------------------------------------------------------------

2. Section 1.8 of the Plan is hereby amended so that as amended it shall read in
its entirety as follows effective July 1, 2004:

 

  Section 1.8 Compensation means, for any Plan Year or portion thereof during
which an Employee is eligible to participate in this Plan (which shall not
include compensation payable for periods after employment terminates, such as
severance pay, but shall include vacation time earned but not yet paid as of
that last date at work), total compensation paid to an Employee by the Employer
that is includible in the Participant’s gross income, including bonuses,
commissions and overtime, but excluding (i) reimbursements or other expense
allowances, (ii) fringe benefits (cash and noncash), (iii) moving expenses, (iv)
deferred compensation, (v) welfare benefits, (vi) amounts realized from the
exercise of a nonqualified stock option (or the lifting of restrictions on
restricted stock) or the sale or exchange of stock acquired under a qualified
stock option; and (v) the Gross-Up Portion of incentive awards as described in
Section 3.1(a). Despite the exclusions in the preceding sentence, Compensation
shall include any amounts deducted pursuant to Code Sections 125 (flexible
benefit plans), 402(a)(8) (salary redirection), 402(h)(1)(B) (simplified
employee plans), 132(f) (qualified transportation expenses, effective January 1,
1998) and 403(b). Compensation shall be limited to such amount as determined
pursuant to Code Section 401(a)(17) ($200,000.00 as of January 1, 2003), as
adjusted from time to time.

 

IN WITNESS WHEREOF, the Employer has caused this Amendment No. 1 to be executed
this 1st day of July, 2004.

 

KINDRED HEALTHCARE, INC.

By:

 

/s/ Donald Hank Robinson

--------------------------------------------------------------------------------

Title:

 

Senior Vice President, Tax and Treasurer

 

2